                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


MICHAEL KEITH HAMILTON,                     )
                                            )
              Plaintiff,                    )
                                            )
V.                                          )      Civil No.: 1:19CV59-JMV
                                            )
NANCY BERRYHILL                             )
COMMISSIONER OF                             )
SOCIAL SECURITY,                            )
                                            )
              Defendant.                    )


                                       FINAL JUDGMENT

       Pursuant to the Order granting reversal and remand for further proceedings filed in this

matter, it is hereby ORDERED and ADJUDGED that the final decision of the Commissioner

is REVERSED and REMANDED to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g).

         Upon remand, the Appeals Council will instruct the Administrative Law Judge to

 consider Dr. Karen Hullett’s February 2016 residual functional capacity assessment along

 with the rest of the evidence of record, conduct any necessary proceedings, and issue a new

 decision.

       SIGNED this 2nd day of July, 2019.



                                       /s/ Jane M. Virden
                                       U. S. MAGISTRATE JUDGE
